DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/15/20.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/20 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The appropriate hardware structure for the limitations of apparatus claim 16 comprise hardware as evidenced in the drawings Figure 1 and specification paragraph [0065].

Allowable Subject Matter
Claims 1-3, 6-9, 15-21, 24-27, 29, and 33 (renumbered 1-20) are allowed.

Claims 1-3, 6-9, 15-21, 24-27, 29, and 33 (renumbered 1-20)  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … choosing, from the set of MBB UEs, a subset of MBB UEs for puncturing, wherein the choosing of the subset comprises: accommodating a reliability constraint of the URLLC traffic, maximizing a sum proportional fairness metric of the plurality of MBB UEs, and minimizing a block error rate in a computation of a proportional fairness metric for each UE of the subset…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Hong et al (Pub No: 2019/0306836). Hong teaches a method comprising: in response to an indication a URLLC traffic needs to be scheduled in the midst of ongoing MBB transmissions in a wireless communications network (Hong, [0044], a URLLC service is needed allocation during eMBB service), determining, from a plurality of MBB services with the ongoing MBB transmissions, a set of the plurality scheduled for transmission in a slot required by the URLLC traffic, and choosing a subset of eMBB services for puncturing (Hong, [0044], partial puncturing of the eMBB service), and reducing a block error rate (Hong, [0044], significantly reducing BLER). Hong does not teach choosing, from the set of MBB UEs, a subset of MBB UEs for puncturing, wherein the choosing of the subset comprises: accommodating a reliability constraint of the URLLC traffic, maximizing a sum proportional fairness metric of the plurality of MBB UEs, and minimizing a block error rate in a computation of a proportional fairness metric for each UE of the subset.

The second closest prior art of record is Yasukawa et al (Pub No: 2019/0268107). Yasukawa teaches a method for a URLLC puncturing some resources of eMBB by notification from a base station to a user equipment (Yasukawa, [0047]).  Yasukawa does not teach choosing, from the set of MBB UEs, a subset of MBB UEs for puncturing, wherein the choosing of the subset comprises: accommodating a reliability constraint of the URLLC traffic, maximizing a sum proportional fairness metric of the plurality of MBB UEs, and minimizing a block error rate in a computation of a proportional fairness metric for each UE of the subset.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al (Pub No: 2018/0368133) [0082]
Beale et al (Pub No: 2019/0222362) [0071].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469